 

Frankly Media, LLC

27-10 Queens Plaza North, Suite 502

Long Island City, NY 11101

 

December 27, 2017

 

Mr. Warren Spector

Raycom Media, Inc.

201 Monroe Street

RSA Tower, 20th Floor

Montgomery, AL 36104

 

Re: Amendments of Frankly Agreements

 

Dear Warren,

 

When signed below, the agreements referenced below between Frankly Inc.
(“Frankly”) and Raycom Media, Inc. (“Raycom”) will be further amended as
follows:

 

  1. Share Purchase Agreement: Under Section 4.2.1 of the Securities Purchase
Agreement dated June 26, 2017 (as previously amended, the “SPA”) between Raycom
and Frankly, Frankly is required to increase the number of directors on its
Board by two by December 31, 2017. Section 4.2.1 of the SPA is hereby amended to
change the December 31, 2017 date to March 31, 2018.         2. Credit
Agreement: Financial Covenants – Sections 9.2.1 (Total Leverage Ratio) and 9.2.2
(Interest Coverage Ratio) of the Credit Agreement provide a schedule of dates
that Frankly will become subject to various financial covenant ratios. Each of
the calendar quarter end dates identified in Section 9.2.1 (Total Leverage
Ratio) and Section 9.2.2 (Interest Coverage Ratio) of the Credit Agreement is
hereby revised to a date that is one calendar quarter later than the date
indicated (e.g. 12/31/17 revised to 3/31/18).

 

Except as amended herein, SPA and Credit Agreement will continue in full force
and effect. If the foregoing is acceptable, please return a signed copy of this
amendment to us at your earliest convenience.

 

  Franky Inc.         By: /s/ Lou Schwartz      Lou Schwartz     CFO/COO

 

Accepted and Agreed:       Raycom Media, Inc.        



By: /s/ Warren Spector    Name: Warren Spector    Title: CFO   

 

 1 

 







